     Case 3:18-cv-01895-AJB-LL Document 189 Filed 02/12/21 PageID.2085 Page 1 of 3




1
2
3
4
5
6
7
                         UNITED STATES DISTRICT COURT
8
                      SOUTHERN DISTRICT OF CALIFORNIA
9
10
11     SECURITIES AND EXCHANGE                         Case No. 3:18-cv-01895-AJB-LL
       COMMISSION,
12
13                 Plaintiff,                          FINAL JUDGMENT AS TO
                                                       RICHARD C. GOUNAUD
14           vs.
15     RMR ASSET MANAGEMENT
       COMPANY, et al.,
16
17                 Defendants.

18
19
20         Consistent with the Court’s Order Granting Plaintiff Securities and
21   Exchange’s Motion for Summary Judgment (Dkt. No. 137), finding that Defendant
22   Richard C. Gounaud (“Defendant”) violated Section 15(a)(1) of the Securities and
23   Exchange Act of 1934 (“Exchange Act”) [15 U.S.C. § 78o(a)(1)] and the Court’s
24   Order Granting in Part and Denying in Part the SEC’s Motion for Remedies (Dkt.
25   No. 186):
26                                   I.
           IT IS ORDERED, ADJUDGED, AND DECREED that Defendant shall pay
27
28
     Case 3:18-cv-01895-AJB-LL Document 189 Filed 02/12/21 PageID.2086 Page 2 of 3




1    civil penalties in the amount of $308,512.80, pursuant to Section 21(d)(3) of the

2    Exchange Act [15 U.S.C. § 78u-1]. Defendant shall satisfy this obligation by

3    making this payment to the Securities and Exchange Commission within 30 days

4    after entry of this Judgment.

5          Defendant may transmit payment electronically to the Commission, which

6    will provide detailed ACH transfer/Fedwire instructions upon request. Payment

7    may also be made directly from a bank account via Pay.gov through the SEC

8    website at http://www.sec.gov/about/offices/ofm.htm. Defendant may also pay by

9    certified check, bank cashier’s check, or United States postal money order payable

10   to the Securities and Exchange Commission, which shall be delivered or mailed to:
                  Enterprise Services Center
11                Accounts Receivable Branch
                  6500 South MacArthur Boulevard
12                Oklahoma City, OK 73169Enterprise Services Center
13
     and shall be accompanied by a letter identifying the case title, civil action number,
14
     and name of this Court; Richard C. Gounaud as a defendant; and specifying that
15
     payment is made pursuant to this Final Judgment. Defendant shall simultaneously
16
     transmit photocopies of evidence of payment and case identifying information to
17
     the Commission’s counsel in this action. By making this payment, Defendant
18
     relinquishes all legal and equitable right, title, and interest in such funds.
19
           The Commission shall hold the funds (collectively, the “Fund”) and may
20
     propose a plan to distribute the Fund subject to the Court’s approval. The Court
21
     shall retain jurisdiction over the administration of any distribution of the Fund.
22
           The Commission may enforce the Court’s judgment for civil penalties by
23
     moving for civil contempt (and/or through other collection procedures authorized
24
     by law) at any time after 30 days following entry of this Final Judgment.
25
     Defendant shall pay post judgment interest on any delinquent amounts pursuant to
26
     28 U.S.C. § 1961.
27
28
     Case 3:18-cv-01895-AJB-LL Document 189 Filed 02/12/21 PageID.2087 Page 3 of 3




1                                              II.

2          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that for no
3    longer than one year following the date of entry of this Final Judgment, this Court
4    shall retain jurisdiction of this matter for the purposes of enforcing the terms of this
5    Final Judgment.
6          IT IS SO ORDERED.
7
     Dated: February 12, 2021
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
